Isbell, J.
It is claimed by defendants, that on this demand the statute of limitations began to run at the time of its execution, and that, consequently, it was fully Tarred before the taking effect of the Code. And it is admitted that if the statute did not thus begin to run, it is not yet barred.
The only question for this court to determine is, when could an action have been maintained on this contract; or, in other words, when did it become due ? And with regard to this, we are inclined to the conclusion, that this instrument is not different in its legal effect from one made payable on or before two years from date; that it was the right of the makers of this receipt, to determine the time of the payment at any time within two years; and that prior to the expiration of that time, no action would have been maintainable against them on this demand.
Judgment reversed, and cause remanded.